      Case 3:19-cv-01125-RAM Document 20 Filed 05/11/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 ISRAEL RAMOS-IRIZARRY,

       Plaintiff,

              v.

 DEPARTAMENTO        DE   CORRECCIÓN    Y CIVIL NO. 19-1125 (RAM)

 REHABILITACIÓN, ET AL.,

       Defendants.



                               OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge

     Pending before the Court is co-defendants Departamento de

Corrección     y     Rehabilitación     (“Puerto    Rico    Department    of

Corrections    and    Rehabilitation”    or     “PRDCR”)   and   Institución

Correccional Sabana Hoyos’ unopposed Motion to Dismiss (Docket No.

18). The Court GRANTS the Motion to Dismiss for the following

reasons.

                          I.     PROCEDURAL BACKGROUND

     Plaintiff       Israel    Ramos-Irizarry    (“Plaintiff”    or   “Ramos-

Irizarry”) is an inmate who at the time of the filing of the

Complaint resided at Puerto Rico Department of Corrections and

Rehabilitation’s Adult Institutional Complex #1000, Cell block 4-

R 107B, 3699 Ponce Bypass, in Ponce, Puerto Rico, 00728-1504.

(Docket No. 3; Certified English translation at Docket No. 18-1).
      Case 3:19-cv-01125-RAM Document 20 Filed 05/11/20 Page 2 of 8
Civil No. 19-1125 (RAM)                                                    2


On February 13, 2019, he filed suit against several Defendants.

Id. Defendants include the PRDCR, Institución Correcional Sabana

Hoyos (“ICHS”) and other PRDCR officials. Id. The Court notes that

summons were issued as to five other (5) co-defendants on February

14, 2019 but were returned unexecuted on February 28, 2019. (Docket

Nos. 6 and 10).

     In his Complaint, Mr. Ramos-Irizarry seeks money damages for

alleged   physical   abuse    and   abuse   of   power   by   several   PRDCR

officers. (Docket No. 18-1 at 7). This alleged abuse caused Mr.

Ramos-Irizarry irreparable emotional, physical and phycological

damage. Id. He therefore requests that the officers which gave the

orders to inflict the abuse be sanctioned or dismissed from their

positions. Id. at 8. Plaintiff also requests that the officers who

gave the orders, those who complied with the same, and PRDCR should

compensate him for one hundred thousand dollars ($100,000.00). Id.

Co-defendants PRDCR and ICSH filed a Motion to Dismiss on June 27,

2019 stating that Plaintiff’s failure to exhaust administrative

remedies warranted dismissal of the present case. (Docket No. 18).

                             II.    LEGAL STANDARD

     Fed. R. Civ. P. 12(b)(6) allows a complaint to be dismissed

for “failure to state a claim upon which relief can be granted.”

To survive a Rule      12(b)(6) motion, a complaint must contain

sufficient factual matter “to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
        Case 3:19-cv-01125-RAM Document 20 Filed 05/11/20 Page 3 of 8
Civil No. 19-1125 (RAM)                                                           3


570 (2007). Ruling upon such a motion requires determining whether

“all the facts alleged [in the complaint], when viewed in the light

most    favorable       to   the      plaintiffs,     render     the   plaintiff's

entitlement to relief plausible.” Ocasio-Hernandez v. Fortuno-

Burset, 640 F.3d 1, 14 (1st Cir. 2011). This requires treating

non-conclusory factual allegations as true. See Nieto-Vicenty v.

Valledor, 984 F. Supp. 2d 17, 20 (D.P.R. 2013). This principle

however is “inapplicable to legal conclusions,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory     statements,         do   not     suffice.”      Borras-Borrero    v.

Corporacion del Fondo del Seguro del Estado, 2020 WL 2097553, at

*4 (1st Cir. 2020) (quotation and quotation marks omitted).

       The First Circuit has repeatedly upheld dismissal of suits

brought    under    42       U.S.C.     §     1983   for   failure     to   exhaust

administrative remedies. See e.g. Johnson v. Thyng, 369 Fed. Appx.

144, 146-147 (1st Cir. 2010) (upholding dismissal of complaint and

finding    that     a    prisoner       had     to   exhaust    all    “available”

administrative remedies before filing § 1983 action even if relief

cannot be granted by the administrative process); Acosta v. U.S.

Marshals Service, 445 F.3d 509, 515 (1st Cir. 2006) (affirming

dismissal of § 1983 suit due to the prisoner’s failure to exhaust

administrative remedies when he sent grievance to the improper

agency); Medina-Claudio v. Rodriguez Mateo, 292 F.3d 31, 36 (1st
        Case 3:19-cv-01125-RAM Document 20 Filed 05/11/20 Page 4 of 8
Civil No. 19-1125 (RAM)                                                       4


Cir. 2002) (upholding complaint’s dismissal when an inmate failed

to exhaust administrative remedies).

                                III. DISCUSSION

  A. PLRA & the Failure to Exhaust Administrative Remedies

       The   Prison   Litigation   Reform    Act    (“PLRA”),   42   U.S.C.   §

1997e(a) seeks to “eliminate unwarranted interference by federal

courts with the administration of prisons and affords corrections

officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Negrón-Cruz v.

Almodovar, 2020 WL 762217, at *1 (D.P.R. 2020) (quotation omitted).

It mandates that available administrative remedies be exhausted

“before bringing suit to challenge prison conditions.” Ross v.

Blake, 136 S. Ct. 1850, 1855 (2016. The statute specifically

provides that “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal

law,   by    a   prisoner   confined   in   any    jail,   prison,   or   other

correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a) (emphasis added).

       As the Supreme Court has “often observed, that language is

‘mandatory.’” Ross, 136 S. Ct. at 1856. Exhaustion must occur even

if the available remedies fail to meet federal standards or if

they are not “plain, speedy, and effective.” Porter v. Nussle, 534

U.S. 516, 524 (2002). The First Circuit has stated that “[a]

prisoner must exhaust administrative remedies […] even where the
      Case 3:19-cv-01125-RAM Document 20 Filed 05/11/20 Page 5 of 8
Civil No. 19-1125 (RAM)                                                 5


relief sought cannot be granted by the administrative process.”

Johnson, 369 F. App'x at 147 (quotation omitted). For example,

even if the prison administrative process does not cover monetary

relief, the inmate must still complete the process. See Booth v.

Churner, 532 U.S. 731, 735 (2001).

     The Supreme Court has further ruled that “failure to exhaust

is an affirmative defense under the PLRA, and inmates are not

required to specially plead or demonstrate exhaustion in their

complaints.” Jones v. Bock, 549 U.S. 199, 216 (2007). However,

this does not mean that prisoners are excused from complying with

aspects   of   the   administrative    grievance    process,    such   as

deadlines. Rather, compliance with grievance procedures “is all

that is required by the PLRA to ‘properly exhaust.’” Vazquez-Marin

v. Diaz-Colon, 2013 WL 6417488, at *3 (D.P.R. 2013) (quoting Jones,

549 U.S. at 218). Moreover, proper exhaustion of administrative

remedies is not defined by the PLRA, “but by the prison grievance

procedures.” Jones, 549 U.S. at 217. Therefore, the scope of Mr.

Ramos-Irizarry’s duty to exhaust is determined by the PRDRC’s

regulations to which this Court “must look.” Arroyo-Morales v.

Administración de Corrección, 207 F.Supp.3d 148, 151 (2016). As

summarized in Arroyo-Morales, the PRDCR’s “Regulation to Address

the Application for Administrative Remedies Filed by Members of

the Correctional Population”      provides the following       grievance

procedure:
       Case 3:19-cv-01125-RAM Document 20 Filed 05/11/20 Page 6 of 8
Civil No. 19-1125 (RAM)                                                     6


           (1) review of the prisoner's petition by an
           evaluator, (2) an appeal, following the
           evaluator's   response,    to   the   regional
           coordinator, (3) a motion to have the regional
           coordinator reconsider his decision, (4) an
           appeal to the program director if the prisoner
           is unsatisfied with the regional coordinator's
           resolution, and (5) a request for judicial
           review before the Puerto Rico Court of
           Appeals.

Id. at 152.

      If an inmate fails to pursue even one of these steps, he has

failed “to exhaust his administrative steps fully, as required by

the   PLRA.”   Id.   (citation   omitted)(emphasis    added);      see   also,

Figueroa-Vazquez v. Departamento de Correccion Y Rehabilitacion de

Puerto Rico, 2020 WL 710608, at *3–4 (D.P.R. 2020) (dismissing an

inmate’s claims because he did not file a reconsideration of his

request nor did      he seek     judicial review of the Department’s

determinations); Cruz-Berrios v. Puerto Rico Dep't of Correction

& Rehab., 2020 WL 1493907, at *6 (D.P.R. 2020) (same).

      Plaintiff’s    Complaint    admits   that   there   is   a   prisoner’s

grievance procedure in place at his institution and that he did

not file a request under said procedure. (Docket No. 3 at 3). Mr.

Ramos-Irizarry sought to justify this omission by stating in his

Complaint that “the Administrative remedy does not compensate

prisoner beatings.” (Docket No. 18-1). He thus seems to be claiming

that filing a request would have been an exercise in futility.

However, “there is no ‘futility exception’ to the PLRA exhaustion
      Case 3:19-cv-01125-RAM Document 20 Filed 05/11/20 Page 7 of 8
Civil No. 19-1125 (RAM)                                                    7


requirement.” Medina-Claudio, 292 F.3d at 35 (quoting Massey v.

Wheeler, 221 F.3d 1030, 1034 (7th Cir. 2000)).

     Furthermore,    the   Supreme    Court   has   held    that      PLRA’s

exhaustion requirement applies to “all inmate suits about prison

life, whether they involve general circumstances, or particular

episodes, and whether they allege excessive force or some other

wrong.” Porter, 534 U.S. at 532 (emphasis added). This undoubtedly

includes the incidents of guard brutality alleged in the case at

bar. See Rodriguez v. Rodriguez, 2014 WL 4407778, at *5 (D.P.R.

2014) (holding that in a case alleging beatings by a correctional

officer and denial of adequate medical care “it [was] undisputed

that Cruz Rodriguez's 1983 claim [was] an action ‘with respect to

prison conditions’ under § 1997e(a).”); Barbosa–Orona v. Flores–

Dasta, 843 F.Supp.2d 230, 236 (D.P.R. 2012) (dismissing with

prejudice prisoner's § 1983 claim alleging guard brutality when

prisoner had failed to exhaust administrative remedies).

     Mr. Ramos-Irizarry posited in his Complaint that he filed a

suit in the Court of First Instance alleging the same facts being

litigated in the case at bar. (Docket No. 3 at 2-3; Certified

English translation at 18-1 at 2). However, filing a complaint

before the Court of First Instance is not considered a step in the

prison grievance process. The record reflects that Plaintiff did

not attempt to begin the administrative remedies process available

to him. Given that exhaustion of available administrative remedies
      Case 3:19-cv-01125-RAM Document 20 Filed 05/11/20 Page 8 of 8
Civil No. 19-1125 (RAM)                                                         8


is mandatory under the PLRA, his failure to exhaust the same

mandates dismissal of         present case.       Lastly, as the Court is

dismissing the Complaint for failure to exhaust administrative

remedies, it need not consider co-defendants’ Eleventh Amendment

Immunity argument.

                                IV.       CONCLUSION

    For     the    reasons    set    forth   above,    the   Court    GRANTS   co-

Defendants Motion to Dismiss (Docket No. 18) dismissing without

prejudice    all       of   Plaintiff’s      claims    as    to     co-defendants

Departamento      de    Corrección    y    Rehabilitación     and    Institución

Correccional Sabana Hoyos. Judgment shall be entered accordingly.

    IT IS SO ORDERED.

    In San Juan, Puerto Rico, this 11th day of May 2020.

                                      S/ RAÚL M. ARIAS-MARXUACH
                                      United States District Judge
